DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by the Wydler reference (US Patent No. 2,249,997).
5.	Regarding claim 1, the Wydler reference discloses:
an internal combustion engine (FIG. 13) in which a valve (68, 70) is opened and closed when a piston (124, 126) reciprocates in a cylinder (120, 122), wherein
an intake stroke —» a compression stroke —» a combustion stroke —» an exhaust stroke in a four-cycle internal combustion engine (Page 5, Column 1, line 75 to Column 2, line 16)  are combined with an intake and compression stroke —» a combustion and exhaust stroke in a two-cycle internal combustion engine (Page 5, Column 1, line 75 to Column 2, line 16), and 
the combined strokes are repeatedly performed (Page 5, Column 1, line 75 to Column 2, line 16).
6.	Regarding claim 9, the Wydler reference further disclosing:
having a multi-cylinder configuration in which a plurality of the cylinders are provided (FIG. 13).
Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	Claims 2-3, 13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Wydler reference in view of the Park reference (US Patent Publication No. 2009/0048756).
9.	Regarding claim 2, the Wydler reference discloses:
an internal combustion engine (FIG. 13) in which a valve (68, 70) is opened and closed when a piston (124, 126) reciprocates in a cylinder (120, 122), comprising:
as the valve (68, 70), an exhaust valve (70) and an intake valve (68), wherein the internal combustion engine (FIG. 3) performs, during three reciprocations of the piston (FIG. 10): 
a first-stage intake stroke (FIG. 2) in which intake is performed by opening the intake valve and moving down the piston (FIG. 10-first stroke);
a first-stage compression stroke (FIG. 3) in which compression is performed by moving up the piston in a state where the intake valve and exhaust valve are closed (FIG. 10—second stroke);
a first-stage ignition stroke (FIG. 5) in which first-stage ignition is performed when the piston reaches a top dead center or the vicinity of the top dead center (FIG. 10—third stroke);
a first-stage combustion stroke (FIG. 5) in which combustion is performed by the first-stage ignition, and the piston moves down (FIG. 10—third stroke);
a first-stage exhaust stroke (FIG. 6) in which exhaust is performed by opening the exhaust valve when the piston moves down (FIG. 6);
a scavenging and intake stroke in which scavenging and intake is performed until the piston moves up again by opening the intake valve in a state where the exhaust valve is open and before the piston reaches a bottom dead center;
a second-stage compression stroke (FIG. 7) in which compression is performed by closing both of the exhaust valve and the intake valve and moving up the piston (fourth stroke);
a second-stage ignition stroke (FIG. 8) in which ignition is performed when the piston reaches the top dead center or the vicinity of the top dead center (FIG. 10--fifth stroke);
a second-stage combustion stroke (FIG. 8) in which combustion is performed by the second-stage ignition and the piston moves down (FIG. 10—fifth stroke); and
a second-stage exhaust stroke (FIG. 9) in which exhaust is performed by opening the exhaust valve when the piston moves down (FIG. 10—sixth stroke), 
wherein the internal combustion engine repeatedly performs these operations corresponding to three reciprocations of the piston (FIG. 10).
The Wydler reference discloses the invention as essentially claimed.  However, the Wydler reference fails to disclose a scavenging and intake stroke in which scavenging and intake is performed until the piston moves up again by opening the intake valve in a state where the exhaust valve is open and before the piston reaches a bottom dead center.
The Park reference teaches it is conventional in the art of valve control for internal combustion engines to provide as taught in [Paragraph 0025] a scavenging and intake stroke in which scavenging and intake is performed until the piston moves up again by opening the intake valve in a state where the exhaust valve is open and before the piston reaches a bottom dead center [Paragraph 0025].  Such configurations/structures would allow control of the power output [Paragraph 0025].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Wydler reference, such that the engine further includes a scavenging and intake stroke in which scavenging and intake is performed until the piston moves up again by opening the intake valve in a state where the exhaust valve is open and before the piston reaches a bottom dead center, as clearly suggested and taught by the Park reference, in order to allow control of the power output [Paragraph 0025].  
10.	Regarding claim 3, the Wydler reference further discloses:
wherein fuel to be ignited in the first-stage ignition stroke and fuel to be ignited in the second-stage ignition stroke are different from each other (Page 4, Column 2, lines 25-35).
11.	Regarding claim 13, the Wydler reference further discloses:
having a multicylinder configuration in which a plurality of the cylinders are provided (FIG. 13).
12.	Regarding claim 15, the Wydler reference further discloses:
a hybrid type drive system, using the internal combustion engine according to Claim 2 and an electric motor in combination.
The examiner takes Official Notice that it is well known in the art of internal combustion engines to use a hybrid drive system where an electric motor is used in combination for the purposes of reducing emissions.  
13.	Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Wydler reference in view of the Park reference and further in view of the Tuxen reference (US Patent Publication No. 2015/0122231).  
14.	Regarding claim 4, the Wydler reference further discloses:
wherein the fuel to be ignited in the first-stage ignition stroke is a first fuel, and the fuel to be ignited in the second-stage ignition stroke is a second fuel (Page 4, Column 2, lines 25-35).
The Wydler reference discloses the invention as essentially claimed.  However, the Wydler reference fails to disclose a first fuel that is diesel and a second fuel that is gasoline.
The Tuxen reference teaches it is conventional in the art of dual fuel engines for use in internal combustion engines to provide as taught in [Paragraph 0012] where the first fuel is diesel fuel and the second fuel is gasoline [Paragraph 0012].  Such configurations/structures would allow for use in power generation [Paragraph 0012].  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Wydler reference, such that the engine further includes a first fuel that is diesel and a second fuel that is gasoline, as clearly suggested and taught by the Tuxen reference, in order to allow for use in power generation [Paragraph 0012].  
15.	Claim 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Wydler reference in view of the Valasopoulos reference (US Patent No. 5,746,166).  
16.	Regarding claim 5, the Wydler reference fails to disclose:
 a valve opening/closing mechanism that makes opening degrees of the exhaust valve and the intake valve larger at the time of high-speed rotation than at the time of low-speed rotation.
The Valasopoulos reference teaches it is conventional in the art of cams for use in internal combustion engines to provide as taught in (FIG. 12) a valve opening/closing mechanism (FIG. 12) [that makes opening degrees of the exhaust valve and the intake valve larger at the time of high-speed rotation than at the time of low-speed rotation].  Such configurations/structures would allow precise control of the valve opening and closing time [Abstract].  
Please note that claim 5 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Wydler reference, such that the engine further includes a valve opening/closing mechanism that makes opening degrees of the exhaust valve and the intake valve larger at the time of high-speed rotation than at the time of low-speed rotation, as clearly suggested and taught by the Valasopouls reference, in order to allow precise control of the valve opening and closing time [Abstract].  
17.	Regarding claim 6, the Wydler reference further discloses:
wherein as a cam that opens and closes the exhaust valve and the intake valve (FIG. 13).
The Valasopoulos reference teaches it is conventional in the art of cams for use in internal combustion engines to provide as taught in (Column 5, lines 21-26) a ball cam whose protrusion amount changes according to rotation of a camshaft is used (Column 5, lines 21-26).  Such configurations/structures would allow rotation of the cam lobe (Column 5, lines 21-26).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Wydler reference, such that the engine further includes a ball cam whose protrusion amount changes according to rotation of a camshaft is used, as clearly suggested and taught by the Valasopoulos reference, in order to allow rotation of the cam lobe (Column 5, lines 21-26).  
18.	Regarding claim 7, the Wydler reference further discloses:
wherein as a cam that opens and closes the exhaust valve and the intake valve (FIG. 13).
The Valasopoulos reference teaches it is conventional in the art of cams for use in internal combustion engines to provide as taught in (Column 5, lines 21-26) a ball cam whose 
protrusion amount changes according to rotation of a camshaft is used (Column 5, lines 21-26).  Such configurations/structures would allow rotation of the cam lobe (Column 5, lines 21-26).  
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Wydler reference, such that the engine further includes a ball cam whose protrusion amount changes according to rotation of a camshaft is used, as clearly suggested and taught by the Valasopoulos reference, in order to allow rotation of the cam lobe (Column 5, lines 21-26).  
19.	Regarding claim 8, the Wydler reference further discloses:
wherein the camshaft that opens and closes the exhaust valve and the intake valve (FIG. 12)
 is formed to have a double structure consisting of an inner and an outer, and
is structured so that the inner rotates and slides with respect to the outer according to a
speed,
a ball cam is housed in a groove provided in the inner, and at the time of high-speed rotation, a protrusion amount of the ball cam from the outer increases, and the camshaft slides in an advance direction.
The Valasopoulos reference teaches it is conventional in the art of cams for use in internal combustion engines to provide as taught in (Column 5, lines 21-26) wherein the camshaft is formed to have a double structure consisting of an inner (3) and an outer (2); and is structured so that the inner (3) rotates and slides with respect to the outer (2) according to a speed, a ball (4) cam is housed in a groove (FIG. 12) provided to the inner (3), and [at the time of high-speed rotation, a protrusion amount of the ball cam from the outer increases, and the camshaft slides in an advance direction].  Such configurations/structures would allow rotation of the cam lobe (Column 5, lines 21-26).  
Please note that claim 8 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Wydler reference, such that the engine further includes a ball cam whose protrusion amount changes according to rotation of a camshaft is used, as clearly suggested and taught by the Valasopoulos reference, in order to allow rotation of the cam lobe (Column 5, lines 21-26).  
20.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Wydler reference in view of the Yoshioka reference (US Patent No. 2014/0137844).  
21.	Regarding claim 10, the Wydler reference fails to disclose:
wherein an external supercharger and an EGR device are provided between the exhaust valve and the intake valve, and
[at the time of low-speed rotation, exhaust gas exhausted from the exhaust valve is cooled by the EGR device and supplied to the intake valve, and
at the time of high-speed rotation, exhaust gas from an exhaust-side turbine housing of the external supercharger is cooled by the EGR device and supplied to the intake valve].
The Yoshioka reference teaches it is conventional in the art of pressure management for internal combustion engines to provide as taught in (FIG. 1) wherein an external supercharger (7) and an EGR device (20) are provided between the exhaust valve and the intake valve (FIG. 1).  Such configurations/structures would allow for pressure management (FIG. 1).
Please note that claim 10 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Wydler reference, such that the engine further includes wherein an external supercharger and an EGR device are provided between the exhaust valve and the intake valve, as clearly suggested and taught by the Yoshioka reference, in order to allow for pressure management (FIG. 1).  
22.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Wydler reference.  
23.	Regarding claim 11, the Wydler reference further discloses:
a hybrid type drive system, using the internal combustion engine according to Claim 1 and an electric motor in combination.
The examiner takes Official Notice that it is well known in the art of internal combustion engines to use a hybrid drive system where an electric motor is used in combination for the purposes of reducing emissions.  
24.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Wydler reference in view of Park reference and further in view of the Valasopoulos reference.  
25.	Regarding claim 12, the Wydler reference further discloses:
a valve opening/closing mechanism that makes opening degrees of the exhaust valve and the intake valve larger at the time of high-speed rotation than at the time of low-speed rotation.
The Valasopoulos reference teaches it is conventional in the art of cams for use in internal combustion engines to provide as taught in (FIG. 12) a valve opening/closing mechanism (FIG. 12) [that makes opening degrees of the exhaust valve and the intake valve larger at the time of high-speed rotation than at the time of low-speed rotation].  Such configurations/structures would allow precise control of the valve opening and closing time [Abstract].  
Please note that claim 5 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Wydler reference, such that the engine further includes a valve opening/closing mechanism that makes opening degrees of the exhaust valve and the intake valve larger at the time of high-speed rotation than at the time of low-speed rotation, as clearly suggested and taught by the Valasopouls reference, in order to allow precise control of the valve opening and closing time [Abstract]. 
26.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the Wydler reference in view of Park reference and further in view of the Yoshioka reference.  
27.	Regarding claim 14, the Wydler reference further discloses:
wherein an external supercharger and an EGR device are provided between the exhaust valve and the intake valve, and
at the time of low-speed rotation, exhaust gas exhausted from the exhaust valve is cooled by the EGR device and supplied to the intake valve, and
at the time of high-speed rotation, exhaust gas from an exhaust-side turbine housing of the external supercharger is cooled by the EGR device and supplied to the intake valve.
The Yoshioka reference teaches it is conventional in the art of pressure management for internal combustion engines to provide as taught in (FIG. 1) wherein an external supercharger (7) and an EGR device (20) are provided between the exhaust valve and the intake valve (FIG. 1).  Such configurations/structures would allow for pressure management (FIG. 1).
Please note that claim 10 is directed to an apparatus which must be distinguished from the prior art in term of structure rather function [MPEP 2114]. Hence, the functional limitations in bracket as shown above, which are narrative in form, have been given very little patentable weight. In order to be given patentable weight, a functional recitation must be supported by recitation in the claim of sufficient structure to warrant the presence of the functional language. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). The prior art has been shown to be structurally capable of performing this/these function(s).
Thus, it would have been obvious to one of ordinary skill in the art by the effective filing date of the claimed invention to modify the engine of the Wydler reference, such that the engine further includes wherein an external supercharger and an EGR device are provided between the exhaust valve and the intake valve, as clearly suggested and taught by the Yoshioka reference, in order to allow for pressure management (FIG. 1).  
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES JOSEPH BRAUCH whose telephone number is (313)446-6511.  The examiner can normally be reached on Monday-Friday 9:00 AM to 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on (571) 272-1196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CHARLES JOSEPH BRAUCH/
Examiner
Art Unit 3747



/JACOB M AMICK/Primary Examiner, Art Unit 3747